Title: Elbridge Gerry to Dolley Madison, 3 March 1814 (Abstract)
From: Gerry, Elbridge
To: Madison, Dolley


        § Elbridge Gerry to Dolley Madison. 3 March 1814, “Senate Chamber.” “Mr Gerry presents his best respects to Mrs. Madison, & sends a letter this momen⟨t⟩ received

from their honest friend at Lynn to herself & a letter accompanying it to himself. The latter contains a paragraph respecting small fishing boats, restrained by the embargo law so as to be useless to their needy owners; to be submitted to the perusal of the President.”
      